Dismissed; Opinion Filed August 16, 2019.




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00572-CV

               IN THE INTEREST OF M.E.S. AND R.T.S., MINOR CHILDREN

                         On Appeal from the 439th Judicial District Court
                                    Rockwall County, Texas
                               Trial Court Cause No. 1-17-0146

                               MEMORANDUM OPINION
                             Before Justices Myers, Molberg, and Carlyle
                                      Opinion by Justice Carlyle
          Appellant’s brief in this case is overdue. By postcard dated June 26, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor has he corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
190572F.P05                                          JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.E.S. AND                     On Appeal from the 439th Judicial District
 R.T.S., MINOR CHILDREN                            Court, Rockwall County, Texas
                                                   Trial Court Cause No. 1-17-0146.
 No. 05-19-00572-CV         V.                     Opinion delivered by Justice Carlyle,
                                                   Justices Myers and Molberg participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Kimberly Anne Schloemer recover her costs, if any, of this
appeal from appellant Erich Lee Schloemer.


Judgment entered this 16th day of August, 2019.




                                             –2–